Citation Nr: 0811701	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for diabetes 
mellitus.

2.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than June 9, 
2005 for the award of service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to an effective date earlier than June 9, 
2005 for the award of service connection for peripheral 
neuropathy of the left upper extremity.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision (NOD); VA 
must respond by issuing a statement of the case that explains 
the basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

The veteran perfected an appeal to the Board on the issues of 
entitlement to earlier effective date for the award of 
service connection for diabetes mellitus and its secondary 
complications of peripheral neuropathy of the upper and lower 
extremities.  The RO initially awarded an effective date of 
June 9, 2005 for all the claims, based upon the date of 
receipt of the original claim.

After the appeal was perfected, the RO issued a rating 
decision in October 2006 awarding an effective date of June 
9, 2004 for diabetes mellitus and peripheral neuropathy of 
the lower extremities.  This award was based upon the 
provisions of 38 C.F.R. § 3.114(a) which authorizes an 
effective date for a period of one year prior to the date of 
receipt of claim when an award is based on a liberalizing 
regulation.  The RO continued the June 9, 2005 effective date 
of award for peripheral neuropathy of the upper extremities.

In October 2006, the RO terminated the appeals for an earlier 
effective date of award of diabetes mellitus and peripheral 
neuropathy of the lower extremities on the basis that the 
award constituted a total grant of the benefits being sought.  
Therefore, it appears that a supplemental statement of the 
case was never issued, though the case was sent to the Board. 

Regardless of whether this determination is legally correct, 
the RO had no authority to terminate the appeal as the 
veteran had argued his entitlement to an effective date to 
1998, when his diabetes mellitus was first diagnosed.  Absent 
a withdrawal of appeal in writing from the veteran, these 
claims remain in appellate status.

The veteran's claim of entitlement to an effective date 
earlier than June 9, 2005 for the award of service connection 
for peripheral neuropathy of the upper extremities is 
inextricably intertwined with the issue of the proper 
effective date of award for the underlying diabetes mellitus.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  The entire matter, therefore, is remanded to the 
RO for issuance of a supplemental statement of the case for 
all issues on appeal.

The Board also notes that, during a July 2005 VA examination, 
the veteran claimed being diagnosed with diabetes mellitus 
during a routine laboratory test taken at the San Juan VA 
Medical Center in 1997.  As VA is considered to have 
constructive notice of medical records in its possession, the 
RO must attempt to obtain these records which are not 
currently associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records from 
the San Juan VA Medical Center since January 
1997, if possible.

2.  Thereafter, readjudicate the issues of 
entitlement to an effective date earlier than 
June 9, 2004 for the awards of service 
connection for diabetes mellitus, peripheral 
neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower 
extremity, as well as the issues of 
entitlement to an effective date earlier than 
June 9, 2005 for the awards of service 
connection for peripheral neuropathy of the 
right upper extremity and peripheral 
neuropathy of the left upper extremity.  

If any benefit sought on appeal remains 
denied, furnish the veteran a supplemental 
statement of the case and afford him the 
applicable period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



